UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6743


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

OKANG KAREEN ROCHELLE,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge.  (1:05-cr-00112-WO-1; 1:12-cv-01121-
WO-JLW)


Submitted:   March 9, 2017                 Decided:   March 21, 2017


Before GREGORY, Chief Judge, and SHEDD and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Okang Kareen Rochelle, Appellant Pro Se. Angela Hewlett Miller,
Anand   P.   Ramaswamy,   Assistant  United States   Attorneys,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Okang Kareen Rochelle seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2255 (2012) and Fed. R.

Civ. P. 59(e) motions.        The orders are not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.     § 2253(c)(1)(B)         (2012).            A     certificate      of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                   28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner     satisfies     this     standard        by     demonstrating       that

reasonable     jurists     would    find     that    the       district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).               When the district court

denies     relief     on   procedural       grounds,       the    prisoner      must

demonstrate    both    that   the   dispositive          procedural    ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.           Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Rochelle has not made the requisite showing.                     Accordingly, we

deny a certificate of appealability and dismiss the appeal.                      We

dispense     with   oral    argument    because      the       facts   and    legal




                                        2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3